Citation Nr: 0316079	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  94-25 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the right elbow.

2.  Entitlement to a rating in excess of 10 percent for 
fracture of the right radius and ulna, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from August 1978 to June 
1992.

This matter came before the Board of Veterans' Appeals 
(Board)  on appeal from July 1993 Department of Veterans 
Affairs (VA) rating decision in part of which the regional 
office (RO) in San Juan, Puerto Rico, granted service 
connection for residuals of fracture of the right elbow and 
awarded a rating of 20 percent, and granted entitlement to 
service connection for residuals of fracture of the right 
ulna radius and ulna, and awarded a rating of 10 percent.

In November 1996, the Board remanded this matter to the RO 
for additional development, including obtaining VA medical 
records and conducting a VA orthopedic examination.

In July 1997, the Board remanded this matter again to the RO 
for further development, including conduct of a VA 
examination.  The examination was conducted in June 2002.

In December 2002, the Board requested additional evidence 
pursuant to authority granted to it by regulations aproved by 
the Secretary of Veteran Affairs.  Pursuant to the Board's 
request, it obtained the veteran's VA vocational 
rehabilitation file.  That evidence has not been reviewed by 
the RO in the context of the extant claims.

The United States Court of Appeals for the Federal Circuit 
recently invalidated the regulation that authorized the Board 
to decide a claim based on evidence developed by the Board 
unless the veteran has waived consideration of such evidence 
by the agency of original jurisdiction.  See, DAV v. Sec'y of 
Veterans Affairs, No 02-7304, -7305, -7316, 2000 U.S. App. 
LEXIS 8275 (Fed Cir. May 1, 2003).  Accordingly, the evidence 
developed by the Board must first be considered by the RO.




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)) became law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
In its July 1997 and February 2002 letters, the Ro informed 
the veteran of the evidence necessary to substantiate his 
claim.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for fracture 
of the right elbow and/or fracture of the 
right radius and ulna since 1996.  The RO 
should take all necessary steps to obtain 
any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

3.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




